Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 1 of 18 PageID #: 242




                      Exhibit 10
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 2 of 18 PageID #: 243




    U.S. Patent No. 8,524,365




                                  Page 1 of 17
                               Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 3 of 18 PageID #: 244
                                                         U.S. Patent No. 8,524,365: Claim 1
                                                           "1. A nanoparticle comprising"
    1. A nanoparticle comprising            The Samsung Q60R QLED TV is an exemplary LED TV (the “Samsung TV”) that includes nanoparticles.




                                                  For example, the Samsung TV includes quantum dots (the “Samsung Quantum Dots”)1.



1
  Upon information and belief, all Samsung QLED TVs listed in Exhibit 6 include the same Quantum Dots. For example, Samsung QLED TV’s display stack includes a Blue LED and
layer of Quantum Dots in a Quantum Dot Layer.

See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (SAIT, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides
11, 16.
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained;
see also e.g., https://www.samsung.com/global/tv/blog/stained-glass-and-quantum-dot-technology/;
see also e.g., https://www.displaydaily.com/article/display-daily/future-of-quantum-dot-display-niche-or-mainstream;
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained.

Samsung’s QD-OLED TV displays operate in substantially the same way in that they are comprised of a Blue OLED and Quantum Dot layer.

See e.g., https://www.cnet.com/news/samsung-reportedly-working-on-quantum-dot-oled-tv-hybrid/.

                                                                                  Page 2 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 4 of 18 PageID #: 245
                        U.S. Patent No. 8,524,365: Claim 1
                          "1. A nanoparticle comprising"




            See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-4k-tvs/43-class-q60-qled-smart-4k-
            uhd-tv-2019-qn43q60rafxza/.




            See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-tv/technology/.

            The Samsung Quantum Dots used in the Samsung TV are nano-particles.




                                       Page 3 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 5 of 18 PageID #: 246
                        U.S. Patent No. 8,524,365: Claim 1
                          "1. A nanoparticle comprising"




            See e.g., https://news.samsung.com/global/how-qled-achieves-excellence-in-picture-quality;
            See also e.g., https://www.hitechcentury.com/samsungs-next-gen-qled-tv-showcased-at-sea-forum-2017/;




                                      Page 4 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 6 of 18 PageID #: 247
                        U.S. Patent No. 8,524,365: Claim 1
                          "1. A nanoparticle comprising"




            See e.g., https://www.forbes.com/sites/johnarcher/2017/09/19/what-is-qled-and-why-does-it-
            matter/#732982817fb3.




                                      Page 5 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 7 of 18 PageID #: 248
                        U.S. Patent No. 8,524,365: Claim 1
                          "1. A nanoparticle comprising"




            See e.g., https://news.samsung.com/za/why-are-quantum-dot-displays-so-good.




                                      Page 6 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 8 of 18 PageID #: 249
                        U.S. Patent No. 8,524,365: Claim 1
                          "1. A nanoparticle comprising"




            See e.g., https://www.cnet.com/news/quantum-dots-how-nanocrystals-can-make-lcd-tvs-better/.




                                      Page 7 of 17
                          Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 9 of 18 PageID #: 250
                                                    U.S. Patent No. 8,524,365: Claim 1
                                                    "a molecular cluster compound and"
a molecular cluster compound and       The Samsung Quantum Dots include a molecular cluster compound.

                                   For example, the Samsung Quantum Dots include an InP-based core that is surrounded by an oxide layer and
                                   two Zn-based outer shells.




                                                             Page 8 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 10 of 18 PageID #: 251
                        U.S. Patent No. 8,524,365: Claim 1
                        "a molecular cluster compound and"




             See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
             Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
             at Slides 8, 15.

             Samsung demonstrates that a molecular interface exists between In, P, Zn, and S within their Quantum Dot
             cores.




                                       Page 9 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 11 of 18 PageID #: 252
                        U.S. Patent No. 8,524,365: Claim 1
                        "a molecular cluster compound and"




             See, “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
             Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

             This means that the InP core is formed on a molecular cluster compound including, at least, Zn and S, which
             are ions from groups 12 and 16.

             For example, S is an ions from group 16 of the periodic table. Group 16 elements include: O, S, Se, Te, Po,
             and Uuh. Further, Zn is an ion from group 12 of the periodic table. Group 12 elements include: Zn, Cd, Hg,
             and Cn.




                                       Page 10 of 17
                              Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 12 of 18 PageID #: 253
                                                      U.S. Patent No. 8,524,365: Claim 1
                                                      "a molecular cluster compound and"

                                                 See e.g., https://www.jobilize.com/nanotechnology/course/optical-properties-of-group-12-16-ii-vi-
                                                 semiconductor-nanoparticles.

                                                 Further, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis
                                                 process, which demonstrates that, at least, In(LA)3, Zn(OA)2, and (TMS)3P are precursor species comprised of
                                                 ions contained in Samsung’s growing nanoparticle core.

                                                 “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                                 (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                                 then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp
                                                 absorption peak at 370 nm.”

                                                 See “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                                 Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                                 Technology, Samsung Electronics) (Exhibit 13), at 14972.




                                                 Id., see also “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                                 Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                                 Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

2
 Dr. Eunjoo Jang of Samsung’s Advanced Institute of Technology (SAIT) is responsible for the synthesis of Samsung’s Quantum Dots. See e.g.,
https://news.samsung.com/global/quantum-dot-artisan-dr-eunjoo-jang-samsung-fellow. SAIT is Samsung’s Research and Development Center. See e.g.,
https://www.sait.samsung.co.kr/saithome/mobile/research/what.do. The cited paper—authored by Eunjoo Jang—describes a method for synthesizing InP/ZnSe/ZnS quantum dots. As
previously shown, Samsung describes its quantum dots as comprising a core-shell structure of InP/ZnSe/ZnS. See e.g., “Environmentally Friendly Quantum Dots for Display
Applications,” Eunjoo Jang (Samsung Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8.

                                                                               Page 11 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 13 of 18 PageID #: 254
                        U.S. Patent No. 8,524,365: Claim 1
                        "a molecular cluster compound and"

             This means that the InP core is formed on a molecular cluster compound including, at least, Zn, S and O,
             which are ions from groups 12 and 16.

             For example, S and O are ions from group 16 of the periodic table. Group 16 elements include: O, S, Se, Te,
             Po, and Uuh. Further, Zn is an ion from group 12 of the periodic table. Group 12 elements include: Zn, Cd,
             Hg, and Cn.




             See e.g., https://www.jobilize.com/nanotechnology/course/optical-properties-of-group-12-16-ii-vi-
             semiconductor-nanoparticles.




                                       Page 12 of 17
                           Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 14 of 18 PageID #: 255
                                                         U.S. Patent No. 8,524,365: Claim 1
                                     "a core semiconductor material disposed on the molecular cluster compound,"
a core semiconductor material disposed The Samsung Quantum Dots include a core semiconductor material disposed on the molecular cluster
on the molecular cluster compound,        compound.

                                        For example, the Samsung Quantum Dots include an InP-based core that is surrounded by an oxide layer and
                                        two Zn-based outer shells.




                                                                 Page 13 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 15 of 18 PageID #: 256
                             U.S. Patent No. 8,524,365: Claim 1
         "a core semiconductor material disposed on the molecular cluster compound,"




             See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
             Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
             at Slides 8, 15.

             The InP semiconductor core is provided on the molecular cluster compound.

             For example, as shown previously, Samsung demonstrates that a molecular interface exists between In, P, Zn,
             and S within their InP Quantum Dot cores.




                                       Page 14 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 16 of 18 PageID #: 257
                             U.S. Patent No. 8,524,365: Claim 1
         "a core semiconductor material disposed on the molecular cluster compound,"




             See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
             Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
             at Slide 8.


                                      Page 15 of 17
Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 17 of 18 PageID #: 258
                              U.S. Patent No. 8,524,365: Claim 1
         "a core semiconductor material disposed on the molecular cluster compound,"
              Further, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis
              process, which demonstrates that, at least, In(LA)3, Zn(OA)2, and (TMS)3P are precursor species comprised of
              ions contained in Samsung’s growing nanoparticle core.

               “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
               (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
               then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp
               absorption peak at 370 nm.”

               See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
               Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
               Technology, Samsung Electronics) (Exhibit 13), at 1497.




               Id., see also “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
               Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
               Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.




                                          Page 16 of 17
                         Case 2:20-cv-00038-JRG Document 1-11 Filed 02/14/20 Page 18 of 18 PageID #: 259
                                                         U.S. Patent No. 8,524,365: Claim 1
              “wherein the semiconductor material comprises one or more elements not comprised within the molecular cluster compound.”
wherein the semiconductor material       The semiconductor material in the Samsung Quantum Dots comprises one or more elements not comprised
comprises one or more elements not       within the molecular cluster compound.
comprised within the molecular cluster
compound.                                For example, the InP-based semiconductor core in the Samsung Quantum Dots includes ions from groups 13
                                         and 15 of the periodic table. Group 13 elements include: B, Al, Ga, In, Tl, and Uut. Group 15 elements
                                         include: N, P, As, Sb, Bi, and Uup.




                                        See e.g., https://www.askiitians.com/iit-jee-s-and-p-block-elements/boron-family.html.




                                        See e.g., https://periodictableprojectblog.wordpress.com/2016/02/14/group-15/




                                                                  Page 17 of 17
